 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                 12/17/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :                   09 CR 341(VM)
          -against-              :                DECISION AND ORDER
                                 :
HECTOR RAYMOND PEÑA,             :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On   October   29,   2013,   defendant     Hector   Raymond    Peña

(“Peña”) was convicted after trial of two counts of conspiracy

to commit murder-for-hire in violation of 18 U.S.C. § 1958

(“Counts One and Four”); three counts of murder-for-hire, in

violation of 18 U.S.C. § 1958 (“Counts Two, Five, and Six”);

and three counts of use of a firearm to commit murder during

a crime of violence (specifically, the conspiracies charged

in Counts One and Four), in violation of 18 U.S.C. § 924(j)

(“Counts Three, Seven, and Eight”). (See Dkt. No. 309; Minute

Entry dated 10/29/2013.)

     On October 3, 2014, Peña was sentenced to a term of life

imprisonment for each count, to run concurrently. (See Dkt.

No. 309 at 2.) He is currently serving his sentence at United

States Penitentiary (“USP”) Atwater.

     Pending    before    the     Court   are    three    issues     for

resolution: (1) Peña’s August 5, 2019 letter request for

appointment of counsel to assist him in challenging his


                                   1
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 2 of 23




convictions under United States v. Davis, 139 S. Ct. 2319

(2019) (Dkt. No. 422); (2) Peña’s Section 2255 motion to

vacate his convictions of Counts Three, Seven, and Eight (Dkt.

Nos. 422, 432); and (3) his motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) (Dkt. No. 450). For the

reasons set forth below, the Court (1) DENIES Peña’s request

for appointment of counsel; (2) GRANTS his motion to vacate

his convictions of Counts Three, Seven, and Eight; and (3)

DENIES his motion for compassionate release.

                           I.     BACKGROUND

      The facts most relevant to the resolution of these issues

arise    from   the   recent    procedural   history   of   this   case.

However, because further background regarding Peña’s criminal

conduct and his present medical condition similarly bear on

the Court’s analysis, a brief overview of those matters also

follows.

A.    CRIMINAL CONDUCT AND CHARGES

      A federal grand jury indicted Peña, and his brother and

co-defendant Jose Peña (“Jose”), on April 7, 2009. (Dkt. No.

1.)     A superseding indictment was filed on April 15, 2013,

charging Peña with the drug-related murders of three people:

Pedro Medina, Jose Suarez, and Juan Carmona. (Dkt. No. 152.)

By contrast, Jose was charged with only the murders of Jose

Suarez and Juan Carmona. (Id.)


                                    2
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 3 of 23




     Regarding the Pedro Medina murder, a drug dealer hired

Peña to kill Medina so the drug dealer could take over

Medina’s territory. (See Trial Tr. at 224:1-225:10, 230:1-

14.). For the other two murders, perpetrated by both Peña and

Jose, a different drug dealer hired the brothers to kill Jose

Suarez in retaliation for killing the drug dealer’s younger

brother at a stash house. (See Trial Tr. at 509:8-511:22,

523:3-10,   590:1-12.)    Although    Juan   Carmona   was   not   the

intended target, he was killed by Peña and Jose because he

happened to be with Suarez when the brothers carried out the

hit. (See Trial Tr. at 646:19-647:5, 650:13-661:6.)

     Counts One, Two, and Three charged Peña with the murder

of Pedro Medina. Specifically, Count One charged conspiracy

to commit murder-for-hire; Count Two charged the substantive

murder-for-hire offense; and Count Three charged the use of

a firearm to commit murder during a crime of violence, i.e.,

the conspiracy to commit murder-for-hire charged in Count One

and an uncharged drug trafficking crime.

     Because Peña and his brother were both charged with the

murders of Jose Suarez and Juan Carmona, they were both

charged in Counts Four, Five, Six, Seven, and Eight relating

to that criminal conduct. Count Four charged conspiracy to

commit murder-for-hire of both Jose Suarez and Juan Carmona.

Count Five charged substantive murder-for-hire for the actual


                                  3
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 4 of 23




murder of Jose Suarez, while Count Six charged substantive

murder-for-hire for the actual murder of Juan Carmona. Counts

Seven and Eight charged both Peña and his brother with the

use of a firearm to commit murder -- of Jose Suarez and Juan

Carmona, respectively -- during a crime of violence, namely,

the conspiracy to commit murder-for-hire charged in Count

Four and an uncharged drug trafficking crime.

     In October 2013, Peña and his brother were tried and

convicted on all counts charged. (See Minute Entry dated

10/29/2013.) They were both sentenced to life imprisonment on

each applicable count of conviction -- including mandatory

life sentences on the murder-for-hire charges in Counts One,

Two, Four, Five, and Six -- to run concurrently. (See Dkt.

Nos. 309, 315.)

B.   PROCEDURAL HISTORY

     On June 24, 2019, the Supreme Court held in Davis that

the residual clause of 18 U.S.C. § 924(c) -- under which Peña

has three convictions1 -- was unconstitutionally vague. See


     1  Peña was convicted for violations of Section 924(j), not
Section 924(c). However, a person is guilty under Section 924(j) if
he causes the death of a person through the use of a firearm while
“in the course of a violation of subsection (c).” 18 U.S.C. § 924(j).
In turn, 924(c) criminalizes the use of a firearm in furtherance of
“a crime of violence or drug trafficking crime.” Id. § 924(c)(1)(A).
And a “crime of violence” is defined as a felony that “has as an
element the use, attempted use, or threatened use of physical force”
(the force clause), or which, “by its nature, involves a substantial
risk that physical force against the person or property of another
may be used” (the residual clause). See id. § 924(c)(3)(A)-(B). Here,
because Peña’s convictions for violations of Section 924(j) were


                                  4
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 5 of 23




139 S. Ct. at 2336. By letter dated August 5, 2019, Peña

requested appointment of counsel to assist him in moving to

vacate his convictions on Counts Three, Seven, and Eight

pursuant to that decision. (See Dkt. No. 422.) In his letter,

Peña noted that his brother had filed a similar letter with

the Court the month before, and in response, the Court had

appointed Jose counsel given the legitimacy of his claims and

the complexity of the issues involved. For the same reasons,

Peña requested the Court appoint him counsel to pursue his

substantially similar Davis claims.

     By letter dated May 18, 2020 and filed June 1, 2020,

Peña again requested counsel be appointed in his case for the

same reasons and, also, to meet his upcoming filing deadline

under Davis. (See Dkt. No. 428.)

     On June 2, 2020, the Court issued an order, explaining

that it had deferred ruling on Peña’s request for appointment

of counsel until the completion of briefing on Jose’s nearly

identical Davis claims. (Dkt. No. 429.) The Court added that

it would review Peña’s application for counsel after Jose’s

claims were fully briefed to determine whether appointment of

counsel in Peña’s case would be warranted.2


predicated on the conspiracy to commit murder-for-hire,        they were
predicated on the residual clause in Section 924(c)(3)(B).
      2 In the June 2, 2020 Order, the Court also noted that   the Second
Circuit had temporarily stayed Jose’s request for leave        to file a
Section 2255 motion, delaying completion of the briefing in    that case.


                                  5
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 6 of 23




     On July 6, 2020, the Court granted Jose’s motion to

vacate his convictions of Counts Seven and Eight and issued

an amended judgment. (Dkt. Nos. 438, 439.) That same day, the

Court directed the Government to inform the Court of its

proposal for proceeding on Peña’s Davis claims in light of

its decision on the substantially identical issues decided on

Jose’s motion. (Dkt. No. 440.)

     On July 13, 2020, the Government conceded that, as in

Jose’s case, Counts Seven and Eight must be vacated after

Davis. (Dkt. No. 445.) However, the Government argued that

Count Three should not be vacated because it had a valid

predicate that survived Davis. The Government said nothing of

Peña’s outstanding request for appointment of counsel.

     On August 4, 2020, Peña submitted a pro se letter to the

Court, challenging the Government’s arguments with respect to

the validity of Count Three and requesting leave to file a

Section 2255 motion. (Dkt. No. 449.) The August 4, 2020

submission   also   requested    that   the   Court   hold    a   full




Shortly thereafter, counsel for Jose requested that the Court accept
a “placeholder” Section 2255 motion because it was unclear whether
Jose’s pursuit of related relief before the Second Circuit tolled the
time for him to submit a formal motion in this Court. (Dkt. No. 430.)
The Court granted that motion, (Dkt. No. 431), and on June 12, 2020,
the Court granted Peña similar relief by construing his request for
counsel “as a timely Section 2255 motion,” (Dkt. No. 432). As before,
the Court indicated it would hold Peña’s motion in abeyance until
briefing on Jose’s Davis claims was complete.


                                  6
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 7 of 23




resentencing and renewed Peña’s request for appointment of

counsel.

     On August 24, 2020, Peña filed another pro se submission,

raising many of the same points regarding the constitutional

invalidity of Counts Three, Seven, and Eight and adding a

motion     for     compassionate       release    under      18     U.S.C.

§ 3582(c)(1)(A) (“Section 3582”) based primarily on Peña’s

medical conditions and the alleged failures of USP Atwater to

mitigate the spread of COVID-19. (See Dkt. No. 450.)

     On October 9, 2020, the Second Circuit granted Peña a

limited    certificate    of    appealability      and     remanded    the

proceeding back to this Court to determine, upon further

review, the validity of Peña’s 18 U.S.C. § 924(j) convictions.

(See Dkt. No. 451.)

C.   MEDICAL CONDITION

     Along with his August 24, 2020 submission, Peña provided

the Court with certain health records from 2013 and 2016.

(See Dkt. No. 450 at 19-25.) Together, the records reflect

that Peña has suffered from numerous physical and psychiatric

conditions,      including:     esophageal       reflux,     unspecified

episodic    mood    disorder,   retained     dental      root,    atypical

depressive disorder, obesity, hemorrhoids, and blindness in

one eye, among others.




                                   7
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 8 of 23




      The records also show that Peña has received treatment

in the form of medication and counseling for many of these

conditions. One document from the end of 2016 indicates that,

by    then,    Peña’s     esophageal            reflux,    hemorrhage    of

gastrointestinal tract, and knee pain had been resolved. At

that time, however, he continued to suffer from several

conditions    including    conjunctival           xerosis,   arthropathy,

constipation, and hemorrhoids. Also at that time, in late

2016, Peña’s body mass index (“BMI”) was between 30.0-30.9.

One   document   from   July    7,       2016     showed   that   Peña   had

experienced blindness in his left eye, had been given an

injection, and was scheduled for an eye exam and monitoring,

though no further records on this issue were provided. Peña

offers no medical records from this year that reflect his

present medical condition.

                          II.   DISCUSSION

A.    APPOINTMENT OF COUNSEL

      In criminal matters, the right to appointed counsel

“extends to the first appeal of right, and no further.”

Starkes v. United States, No. 20 Civ. 0265, 2020 WL 230944,

at *1 (S.D.N.Y. Jan. 15, 2020) (quoting Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987)). Thus, for defendants like

Peña, bringing post-conviction habeas motions, it is within




                                     8
 Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 9 of 23




the district court’s discretion to appoint counsel when “the

interests of justice so require.” 18 U.S.C. § 3006A(a)(2).

      Here, the Court finds that appointment of counsel is

unwarranted. See Hodge v. Police Officers, 802 F.2d 58, 61-

62 (2d Cir. 1986) (listing factors for consideration). Peña’s

brother raised substantially identical issues on his Section

2255 motion, and having thoroughly considered those issues,

as well as the record in that case and this one, the Court

finds that appointment of counsel is unnecessary for just

resolution of Peña’s Section 2255 motion.3

B.    MOTION FOR RELIEF UNDER SECTION 2255

      The   Government       concedes     that       Peña’s   convictions      on

Counts    Seven   and   Eight      cannot    stand.         Both   counts    were

predicated on the conspiracy charged in Count Four, which

qualifies   as    a   predicate     “crime       of    violence”     under    the

residual    clause      of    18   U.S.C.        §    924     that   was     held

unconstitutionally vague in Davis. (See Dkt. No. 437 at 1–

2.)

      The Government contends, however, that the predicate for

Count Three remains valid under Davis and thus should not be

vacated. The Government acknowledges that all three Counts


      3 Peña’s request for appointment of counsel is limited to his
Section 2255 motion. To the extent Peña also seeks counsel to assist
him in briefing his compassionate release motion, the Court finds that
counsel is likewise unwarranted because Peña’s “chances of success [on
that motion] are extremely slim.” Hodge, 802 F.2d at 60.


                                      9
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 10 of 23




were predicated on conspiracy to commit murder-for-hire and

an uncharged drug trafficking crime. (See Dkt. No. 445 at 2.)

Nonetheless, with respect to only Count Three, the Government

argues that there is “legally sufficient evidence” to support

the   drug    conspiracy      predicate       and    therefore     sustain   the

conviction. (See Dkt. No. 445 at 3.)

       The Court is unpersuaded. First, Count Three is not

meaningfully distinct from Counts Seven and Eight. Count

Three is predicated on a conspiracy to commit murder-for-hire

and an uncharged drug trafficking crime. So are Counts Seven

and Eight. The Court notes that the drug trafficking predicate

in    Count   Three    is   “namely,      a    conspiracy     to    distribute

cocaine,” and the drug trafficking predicate in Counts Seven

and Eight is “namely, a conspiracy to distribute and possess

with intent to distribute cocaine.” (See Dkt. No. 152 at 3,

7-8.) But the Government does not argue, nor is the Court

persuaded,     that    this    distinction          is   meaningful   for    the

purposes of sustaining the 924(j) charges.

       Moreover,      the   Government’s       insistence     on    preserving

Count Three, while conceding to the vacatur of Counts Seven

and Eight, is confounding on the facts. Ramon Flores hired

Peña to kill Pedro Medina so that he could take over Pedro

Medina’s drug turf (Counts One, Two, and Three). A different

drug dealer hired both Peña and Jose to kill Jose Suarez in


                                    10
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 11 of 23




retaliation for murdering that drug dealer’s brother during

a stash house robbery, and Juan Carmona was also killed in

the process (Counts Four, Five, Six, Seven, and Eight). As

such, both buckets of criminal conduct were carried out at

the behest of drug dealers in connection with their drug

trafficking operations. The Government has not provided any

basis to treat them differently.

       The    Government   correctly       points   out   that    a   924(c)

conviction “does not require a conviction on the predicate

offense so long as there is legally sufficient proof that the

predicate crime was, in fact, committed.” See United States

v. Figueroa, 813 F. App’x 716, 719–20 (2d Cir. 2020) (internal

quotation marks and citations omitted). But the Government

here   does    not    establish    precisely      how   the   trial   record

provides an adequate factual basis to conclude that the

uncharged      drug   conspiracy    in    Count   Three   was    committed.

Nowhere does the Government list the elements of such a charge

or establish how each element was satisfied by the trial

record. While the Court acknowledges that an uncharged 924(c)

predicate may support conviction when there is sufficient

evidentiary support in the record, when there is no such

evidence, the conviction cannot stand.

       The Government points specifically to the testimony of

two    trial    witnesses,   Ramon       Flores   and   Jose    Santos,   as


                                     11
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 12 of 23




providing the evidence necessary to support the uncharged

drug conspiracy here. Ramon Flores testified that he hired

Peña to kill Pedro Medina, explaining that Flores wanted Pedro

Medina dead so that he could take over his drug territory and

deal drugs there without interference. (Trial Tr. at 224:1-

225:8, 230:1-14.). Jose Sanchez testified that Ramon Flores

told him that Pedro Medina had become a problem and they would

need to kill him in order to sell drugs in the disputed

territory, and further, that Ramon Flores told him that Peña

had agreed to kill Pedro Medina. (Trial Tr. at 1235:17-

1236:15). But the witnesses’ reasoning and intent do not

conclusively establish Peña’s own mental state. And, even

more fatal to the Government’s argument, this evidence sheds

no light on what the jury may or may not have concluded

regarding     Peña’s   alleged    participation     in    the     drug

conspiracy.

     Nor does the Government’s legal authority persuade the

Court to interpret the facts any differently. The Government

cites several cases in which the Second Circuit has approved

the preservation of certain convictions based on uncharged

predicate offenses. (See Dkt. No. 445 at 2 (citing United

States v. Figueroa, 2020 WL 2892855 (2d Cir. June 3, 2020);

United States v. Walker, 789 F. App’x 241 (2d Cir. 2019);

Cooper v. United States, No. 16-1925, Dkt. No. 40 (2d Cir.


                                 12
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 13 of 23




Feb. 20, 2019); Fuller v. United States, No. 16-1888, Dkt. 51

(2d Cir. Feb. 20, 2019); Harrington v. United States, 689

F.3d 124 (2d Cir. 2012)); see also Dkt. No. 447 (citing United

States v. Dussard, No. 18-804, 967 F.3d 149 (2d Cir. July 23,

2020).)    However,     most    of    these    cases     involved    plea

allocutions in which the factual basis for the uncharged

predicate crime was clearly established by the defendant in

sworn testimony before the court. Here, there was no plea

allocution or other decided factual basis for finding the

defendant’s culpability on the drug trafficking crime.

       In the other cases cited by the Government, the predicate

offense at issue was actually charged, such that the verdict

reflected the jury’s findings as to that particular conduct.

But because the drug conspiracy was not charged here, the

Court has no indication of what the jury concluded with

respect to that alleged crime. Thus, in the absence of a jury

verdict or plea allocution, the Court cannot conclude that

these cases support a determination that the drug trafficking

crime here “was, in fact, committed.” See Figueroa, 813 F.

App’x at 719–20.

       The Court likewise rejects the Government’s argument

that    Peña   has    procedurally        defaulted    his   claim   that

conspiracy     to   commit   murder-for-hire     is    not   a   crime   of

violence, prohibiting him from raising the argument now. When


                                     13
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 14 of 23




a defendant fails to raise an argument on direct appeal, he

is barred from collaterally challenging a conviction under

Section 2255 on that basis. United States v. Thorn, 659 F.3d

227, 231 (2d Cir. 2011). However, an exception applies “if

the   defendant   establishes    (1)   cause   for   the   procedural

default and ensuing prejudice or (2) actual innocence.” Id.

The Court need not address whether Peña can establish actual

innocence because cause is shown when, as in Peña’s case, the

claim “is so novel that its legal basis [wa]s not reasonably

available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984).

      The Court is persuaded that, had Peña argued on direct

appeal that his 924(j) convictions predicated on conspiracy

to commit murder-for-hire were unconstitutional, the argument

“would have been rejected by the Second Circuit.” Lewis v.

United States, No. 16 CR 212, 2020 WL 3498710, at *2 (S.D.N.Y.

June 29, 2020) (citing United States v. Barrett, 903 F.3d

166, 175 (2d Cir. 2018) (“[I]t has long been the law in this

circuit that a conspiracy to commit a crime of violence is

itself a crime of violence under 18 U.S.C. § 924(c)(3).”)).4


      4 While the Second Circuit has not addressed whether Section
1958 murder-for-hire is a crime of violence, other circuit courts have
concluded that it is. E.g., United States v. Lucas, No. 18-4069, 2020
WL 7090720, at *5 (4th Cir. Dec. 4, 2020) (Section 1958 murder-for-
hire was a crime of violence under the force clause of Section 924(c));
Ng v. Atty. Gen. of U.S., 436 F.3d 392, 397 (3d Cir. 2006) (Section
1958 murder-for-hire was a crime of violence under comparable statute,
18 U.S.C. § 16(b)); United States v. Walker, 596 F. App'x 302, 314
(5th Cir. 2015) (Section 1958 conspiracy to commit murder-for-hire was


                                  14
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 15 of 23




The Government argues that “[b]y the time the defendant filed

his opening brief in July 2015, Johnson had been decided.”

(See Dkt. No. 445 at 4 (citing United States v. Johnson, 135

S. Ct. 2551 (2015).) While Johnson did raise a related claim,

that case was decided in June 2015, just a month before Peña

filed his direct appeal. Furthermore, even after Johnson,

“[t]he     Second     Circuit     continued        to    uphold     the

constitutionality of § 924(c)’s residual clause.” Camacho v.

United States, No. 13 CR 58, 2019 WL 3838395, at *2 n.2

(S.D.N.Y. Aug. 15, 2019). Thus, Peña has established cause

for failing to raise the claim on direct appeal, and because

he was actually prejudiced, he is not barred from raising the

argument here. See Lewis, 2020 WL 3498710, at *2 (quoting

United States v. Frady, 456 U.S. 152, 168 (1982)(prejudice is

established where the error “worked to [the defendant’s]

actual and substantial disadvantage”)).

     Nonetheless, because vacatur of Counts Three, Seven, and

Eight will not affect Peña’s other convictions, each of which

carries a mandatory term of life imprisonment, the Court

concludes that a full resentencing is not warranted. United


a crime of violence under Section 924(c)). We       need not decide the
issue here; instead, the Court holds only that     the argument -- that
conspiracy to commit murder-for-hire is not a      crime of violence --
was not “reasonably available” to counsel at the   time of Peña’s direct
appeal.




                                 15
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 16 of 23




States v. Gordils, 117 F.3d 99, 103 (2d Cir. 1997) (holding

that “the language of § 2255 provides sufficient statutory

authority for a district court to exercise its jurisdiction

to resentence defendants ‘as may appear appropriate’”). The

Court is not persuaded that the default rule requiring de

novo resentencing when a conviction was overturned on direct

appeal applies in the Section 2255 context. United States v.

Rigas, 583 F.3d 108, 115 (2d Cir. 2009); Ayyad v. United

States, No. 16 Civ. 4346, 2020 WL 5018163, at *2 (S.D.N.Y.

Aug. 24, 2020) (“A default rule requiring that the district

court hold a de novo resentencing each and every time a

defendant successfully challenges at least one count of a

multi-count conviction would be in tension with the narrow

scope of Section 2255.”). Furthermore, even if the rule

applied, the Second Circuit has recognized an exception to

the default rule when, as here, “the defendant has already

received, as his or her sentence on an upheld count of

conviction, a mandatory minimum sentence,” and resentencing

would be “strictly ministerial.” United States v. Powers, 842

F.3d 177, 180 (2d Cir. 2016). Thus, the Court will not hold

a full resentencing.5


     5 The Court is likewise not required to reduce Peña’s sentence
under United States v. Booker, 543 U.S. 220 (2005) or 18 U.S.C.
§ 3553(a). Indeed the Court considered both when imposing the current
sentence and finds no legal basis to alter its prior analysis now.
(See Sentencing Tr. at 10:13-23.) Nor is the Court’s decision


                                 16
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 17 of 23




     Instead, the Court will amend the Judgment to reflect

sentences of life imprisonment on each of Counts One, Two,

Four, Five, and Six, to run concurrently.

C.   MOTION FOR COMPASSIONATE RELEASE

     As a threshold matter, and fatal to his claim for

compassionate release, Peña does not indicate whether he has

satisfied the exhaustion requirement. A defendant may not

seek relief in court under Section 3582 until (i) he has

“fully exhausted all administrative rights” within the Bureau

of Prisons (“BOP”), or (ii) 30 days have lapsed since he

submitted a request for release to the warden. United States

v. Battle, 05 CR 377, 2020 WL 2306482, at *1 (S.D.N.Y. May 8,

2020) (citing Section 3582). Peña has failed to demonstrate

exhaustion by either method.

     Moreover, even assuming he had satisfied the exhaustion

requirements, Peña has not established that the circumstances

of his case entitle him to the relief he seeks.

     To grant a sentence reduction under Section 3582, the

Court must find that “extraordinary and compelling reasons

warrant such a reduction.” Peña argues that the guidelines

established by the United States Sentencing Commission’s



undermined by the other authorities Peña cites. See Camposano v. United
States, 431 F. Supp. 2d 399, 401 (S.D.N.Y. 2006) (citing 18 U.S.C.
§ 3742); United States v. Pepper, 562 US 476, 495-96 (2011).



                                  17
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 18 of 23




policy statement (the “Policy Statement”) are not binding on

the Court. See U.S.S.G. § 1B1.13, cmt. n.1(A)-(D). And indeed,

the Second Circuit has held that the Policy Statement “is not

‘applicable’ to compassionate release motions brought by

defendants.” United States v. Brooker, 976 F.3d 228, 236 (2d

Cir. 2020). The Second Circuit has explained that courts may

consider the full range of reasons defendants set forth, and

nothing “in the now-outdated version of Guideline § 1B1.13[]

limits the district court's discretion.” Id. at 237. The Court

therefore considers all Peña’s arguments in support of his

motion   for   compassionate    release,   without   regard   to   any

limitations established by the Policy Statement.

     Peña offers two primary bases that he argues entitle him

to compassionate release: his medical conditions and USP

Atwater’s alleged failure to control the spread of COVID-19.

However, based on the facts presented here, the Court is

unpersuaded     that    these      circumstances      satisfy      the

“extraordinary and compelling” standard.

     First, Peña’s medical conditions are generally not the

type that put individuals at risk of serious illness. To be

sure, obesity with a BMI over thirty is among the underlying

conditions that the CDC has identified as presenting an

increased risk. Coronavirus Disease 2019 (COVID-19): People

With Certain Medical Conditions, Ctrs. for Disease Control &


                                 18
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 19 of 23




Prevention,       https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html                      (last

updated Dec. 1, 2020). However, Peña has provided no evidence

of his present condition. Peña’s evidence shows only that he

had a BMI of 30.0 to 30.9 in 2016, approximately four years

ago. And, even assuming Peña continues to suffer from obesity

today,    this     condition       alone      is   not   enough     to   warrant

compassionate release. Likewise, none of the other conditions

Peña had years ago, again assuming he still has them, are

among    those    that   the     CDC    has    identified     as    creating   a

heightened risk of serious illness. See id. Nor does his age

-- fifty-eight years old -- put Peña in the “greatest risk”

age category. Coronavirus Disease 2019 (COVID-19): Older

Adults,        Centers     for     Disease         Control    &     Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Dec. 13, 2020).

     Second,       the     Court       is     mindful     that     incarcerated

individuals       face   heightened         risk   of    COVID-19   infection.

However, as of the date of this Order, USP Atwater reports

that currently only two inmates and five staff members have

tested positive for COVID-19. COVID-19: Coronavirus, Fed.

Bureau    of    Prisons,    https://www.bop.gov/coronavirus/               (last

updated Dec. 16, 2020). Moreover, “the mere possibility that

the COVID-19 virus could spread within [a facility] cannot


                                        19
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 20 of 23




alone provide the ‘extraordinary and compelling’ reasons that

would justify . . . release.” United States v. Croft, 2020 WL

3871313, at *3 (E.D. Pa. July 9, 2020) (citing United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

     In addition to his health conditions, Peña supports his

request for compassionate release by asserting that he has

completed    a   500-hour      treatment      program,     he   has    taken

advantage of other programming at USP Atwater, he would like

to take care of his ailing sister, and he does not pose a

threat or danger to the community because, upon release, he

would be deported to the Dominican Republic. But, in light of

his other circumstances, none of these factors satisfies the

extraordinary and compelling standard.

     The    Court   is    unpersuaded      that   Peña’s    institutional

record establishes entitlement to a sentence reduction under

Section     3582.   Congress        has    expressly     instructed     that

“[r]ehabilitation        of   the    defendant    alone    shall      not   be

considered an extraordinary and compelling reason.” 28 U.S.C.

§ 994(t). While the Court commends Peña’s rehabilitative

efforts, they do not meet the “extraordinary and compelling”

standard. See, e.g., United States v. Saleh, No. 93 CR 181,

2020 WL 3839626, at *4 (S.D.N.Y. July 8, 2020) (recognizing

a defendant’s commendable institutional record but denying

release).


                                      20
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 21 of 23




      Likewise,        while    the    Court     finds      admirable     Peña’s

aspirations to care for his sister, concern for his family’s

wellbeing      does    not     warrant    compassionate        release.     E.g.,

United States v. Johnson, No. 09 CR 0272, 2020 WL 3791976, at

*2 (D. Md. July 7, 2020). Nor has Peña established that his

sister depends solely on him for her care. See United States

v. Yoda, No. 15 CR 95, 2020 WL 5502325, at *3 (S.D.N.Y. Sept.

11,   2020)     (finding        that     a     defendant      who   moved      for

compassionate         release    to    care     for   his     father    had    not

established      extraordinary           and    compelling      circumstances

because his “father does not appear to depend exclusively on

[the defendant] for care at this time”).

      Finally, the Court acknowledges that in some instances,

deportation upon release may mitigate the danger to the

community a defendant poses. E.g., United States v. Reyes-De

La Rosa, No. 5:18 CR 55, 2020 WL 3799523, at *4 (S.D. Tex.

July 7, 2020). However, this is one of several sentencing

factors   in    18     U.S.C.    §    3553(a),    all    of    which    must    be

considered before granting compassionate release. See Section

3582 (the court “may reduce the term of imprisonment . . .

after considering the factors set forth in section 3553(a) to

the extent that they are applicable”).

      Here, the Court finds that those factors, on the whole,

do not support a sentence reduction. Peña was convicted of


                                         21
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 22 of 23




killing three people in exchange for money. The murders were

carried out while the victims were handcuffed, a trap Peña

constructed by impersonating a police officer. (See Trial Tr.

at 221:1-6, 469:7-17, 523:3-10.) Trial evidence suggested

that Peña was proud of committing the murders, (e.g., Trial

Tr. at 255:7-14), and at his sentencing, he expressed no

remorse for his conduct, (see Sentencing Tr. at 6:10-10:11).

The extreme violence and disregard for human life reflected

here both continue to warrant the lengthy sentences imposed.

See 18 U.S.C. § 3553 (a)(1), (a)(2)(A) (establishing that the

court shall consider the “nature and circumstances of the

offense” and the need for the sentence “to reflect the

seriousness of the offense”). Thus, because Peña has not met

the extraordinary and compelling standard, and because a

sentence reduction in his case would be inconsistent with 18

U.S.C. § 3553(a), Peña’s motion for compassionate release

must be denied.

                          III.    ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED, that the request by defendant Hector Raymond

Peña (“Peña”) for appointment of counsel is hereby DENIED;

and it is further

     ORDERED, that Peña’s motion under 18 U.S.C. § 2255 for

vacatur of Counts Three, Seven, and Eight is GRANTED, and an


                                 22
Case 1:09-cr-00341-VM Document 453 Filed 12/17/20 Page 23 of 23




amended   judgment   will   be   issued    without   a   resentencing

hearing; and it is further

     ORDERED, that Peña’s motion for compassionate release

under 18 U.S.C. § 3582 is DENIED.

     The Clerk of Court is hereby directed to mail this Order

to Hector Raymond Peña, Register Number 20958-069, at Atwater

United States Penitentiary, P.O. Box 019001, Atwater, CA

95301.

SO ORDERED.

Dated:     New York, New York
           17 December 2020

                                      _________________________
                                            VICTOR MARRERO
                                                U.S.D.J.




                                 23
